Duckworth, Chief Justice.
The exception here is to a judgment overruling a demurrer to a petition filed by the husband within thirty days after the judgment of divorce, alimony, and custody of the minor child to the wife, seeking to modify that judgment as to alimony and custody; and no approved brief of evidence is made a part of the petition. Held:
The law presumes that the evidence showed that the mother was a proper person to have custody and entitled to the alimony allowed. To constitute good and sufficient grounds to modify that judgment, the petition should contain an approved brief of the evidence, rebutting this presumption. In the absence of such evidence, no grounds for modification were alleged, and the court erred in overruling the general demurrer thereto. Allison v. Allison, 204 Ga. 202 (48 S. E. 2d, 723); Huguley v. Huguley, 204 Ga. 692 (51 S. E. 2d, 445). The subsequent judgment of modification is therefore nugatory.

Judgment reversed.


All the Justices concur.